The defendant was convicted of the offense of having in his possession a still, etc., for the purpose of manufacturing prohibited liquors, and appeals.
An inspection of the record reveals that the only exceptions not obviously without merit are those that are argued by counsel for appellant. Consequently, no others will be herein treated.
Contention is made that there was error to reverse in the action of the trial court in refusing to allow defendant to ask the witness Gillespie whether Mrs. Hartley (defendant's wife — not on trial) talked to him (upon the occasion of the search of defendant's premises) and told him that she did not want Baisden, a member of the raiding party, to come in the house (of defendant) because of the way he had treated her in the city of Greenville. We think the court's action complained of was free from prejudicial error. If it were conceded that the evidence sought was relevant and material, it yet appears from the whole record that the state of feeling existing between defendant's wife and the said Baisden, and the cause therefor, was fully made known to the jury trying the case by other evidence. Hence the trial court's action, if error, could not have been prejudicial to defendant.
Appellant next contends that the trial court erred in refusing to allow the defendant to show that the witness Baisden was interested in the event of a conviction. We doubt whether the exception is presented in a way that permits of consideration, but, waiving that, it appears that what we have said as to appellant's first proposition applies equally here. The defendant, in our opinion, had the full benefit of the evidence sought by other testimony to which no objection was interposed. And under the familiar rule 45 of the Supreme Court we would not in any event be willing to predicate a reversal of the case upon either of the two propositions argued so ably by counsel for the appellant in their brief filed in the cause.
Finding no prejudicial error in the record, let the judgment be affirmed.
Affirmed.